PER CURIAM.
We affirm Daniels’ convictions. Wilcox v. State, 522 So.2d 1062 (Fla. 3d DCA 1988). However, we reverse Daniels’ sentences, finding that he was improperly sentenced as a habitual violent felony offender. As the state correctly concedes, Daniels was no longer serving probation on case number 88-16647-B, in which adjudication was withheld, when he committed the charged offenses. Thus, Daniels lacks the requisite predicate offense under section 775.084(2), Florida Statutes (1993), to warrant classification as a habitual violent felony offender. Overstreet v. State, 629 So.2d 125 (Fla.1993).
Convictions affirmed; sentences reversed and remanded.